Explanations of vote
- Oral explanations of vote:
(EL) Mr President, I should like to explain my vote on the visa rights of citizens of the Western Balkans. The unwavering view of the left wing is that everyone has the right to move and travel freely; therefore, every citizen should have the right to travel to and enter the European Union.
Whereas, therefore, I agree that visa restrictions should be lifted for citizens of the Western Balkans, I voted against the resolution because the way in which it raises the issue and refers to Kosovo essentially constitutes de facto confirmation of its unilateral recognition as an independent state.
In my opinion, this is in breach of the UN founding charter and Security Council Resolution 1244 (1999). This is a practice which slips in a direction which does not promote the peaceful resolution of differences, security or stability in the area.
(ES) Mr President, with regard to the Fajon report, on behalf of the Spanish delegation of the Group of the European People's Party (Christian Democrats), I would like to point out that, although we voted for the report, we do not agree with recital 2a, added by Amendment 4, which states that the Commission 'should start a visa dialogue with Kosovo with a view to establishing a roadmap for visa facilitation and liberalisation similar to those established with Western Balkan countries'.
In my delegation's view, Kosovo cannot be put on the same footing as the Western Balkan countries. I would point out that Kosovo has not been recognised by the Spanish authorities or by any other Member States.
Since the amendment I have mentioned was voted on in block voting with many other amendments, we were not able to vote against it, but we would like it placed on the record that we are not in agreement with its content.
Mr President, I just wanted to say that we should stress that the joint declaration is really a great success. It is in the joint declaration that we carry the strong political message in support of speeding up the granting of free visas to all the people of the Western Balkans. It is thanks to the responsible position of the PPE Group, which brought the process back on track and in the right direction on a sound legal basis according to the Treaties, that we could achieve such a political success. Forcing into a legal annex a political statement was just misleading and sent the wrong message, raising false expectations for the people in the region.
I would just like to say that I lived through the siege and the shelling of Sarajevo for one and a half years. I will be committed to the speeding up of the granting of visas for my friends and people there until we get it next summer.
(DE) Mr President, I would like to talk about Mrs Paliadeli's report, specifically because I believe that the European Ombudsman must actually represent the citizens of the European Union. Over the last year, the Ombudsman has undertaken something that completely contradicts this remit as he has prostrated himself before economic interests and has allowed himself to be used by them. He has put a question to the Commission in which he complains that several States have declared prohibitions on wild animals in circuses. For me, that is not the Ombudsman's concern. It is not the Ombudsman's job to protect a small number of circus owners who still work with wild animals and to fail to side with the great majority of people, who very likely support this prohibition on wild animals and are quite happy with circuses without wild animals.
I therefore do not see his activity in this case as a positive and I have therefore voted against this report.